Order filed April 21, 2015




                                      In The

                     Fourteenth Court of Appeals
                              NO. 14-15-00204-CV
                                   ____________

             IN THE INTEREST OF K.M.M AND M.W.M., Children


                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2006-45711

                                    ORDER

      The notice of appeal in this case was filed March 8, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant, Matthew W.
Mahoney, has established indigence has been filed. See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before May 6, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM